Citation Nr: 0513119	
Decision Date: 05/16/05    Archive Date: 06/01/05	

DOCKET NO.  03-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a chronic heart 
disorder.   

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February to 
August 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that, based on a review of the veteran's 
claims folder, he has failed to perfect his appeal as to the 
issues of service connection for bilateral hearing loss, flat 
feet, and pseudofolliculitis barbae, as well as the issue of 
entitlement to an increased evaluation for his service-
connected right knee disorder.  Accordingly, those issues are 
not before the Board for appellate review.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify you if further 
action is required on your part.  


REMAND

Enclosed with the VA Form 9 (Substantive Appeal) provided to 
the veteran was a form instructing him regarding the various 
procedures to be followed in requesting a Board and/or RO 
hearing.  In that form, the veteran was requested to print 
and sign his name on the enclosed attachment should he desire 
a personal hearing before a Decision Review Officer at the 
RO.  That attachment, on which the veteran's name was both 
printed and signed, is now a part of his claims folder.  
Under the circumstances, the Board is of the opinion that the 
veteran has, in fact, requested a hearing before a Decision 
Review Officer at the RO prior to a final adjudication of his 
current claims.  To date, neither the veteran nor his 
accredited representative has withdrawn that request for a 
formal hearing, nor has the veteran been afforded such a 
hearing.  Accordingly, the veteran must be given an 
opportunity to present testimony before a Decision Review 
Officer at the RO prior to a final adjudication of his case.  

In addition, effective September 26, 2003, further changes 
have been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  The last adjudication 
of the veteran's back claim occurred in the February 2003 
Statement of the Case, which is prior to the most recent 
change in the rating criteria.  Thus, it does not appear that 
the veteran has been notified of the newly enacted 
provisions.

Moreover, the Board notes that the June 2003 VA examination 
apparently considered the veteran's lower back condition; 
however, no Supplemental Statement of the Case on that issue 
was prepared.

The Board further notes that the June 2002 VA examination 
noted an abnormal EKG, and possibly cardiomegaly on X-ray.  
This examination was conducted within one year following the 
veteran's discharge from service, and the veteran served for 
more than 90 days.  Cardiovascular disease is a chronic 
diseases under 38 C.F.R. § 3.309, which can be subject to 
presumptive service connection.  See 38 C.F.R. § 3.307.  It 
is unclear, based upon the findings on the June 2002 VA 
examination, whether the veteran, in fact, suffers from 
cardiovascular disease, and whether any symptom manifested to 
a compensable degree within one year following discharge from 
service.  Thus, the Board finds that a cardiovascular 
examination is necessary.  See 38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, due to the passage of time since the last 
adjudication of the issues on appeal in February 2003, a 
request for any medical treatment records dated since June 
2003, the latest date of medical evidence on this issues 
contained in the file, should be accomplished.

The case is, therefore, REMANDED to the RO for the following 
actions:  

1.  The veteran should be scheduled for a 
hearing before a Decision Review Officer 
at the RO.  A transcript of that hearing 
should be included in the veteran's 
claims folder.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a heart 
condition and a low back condition since 
June 2003.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The veteran should be afforded a VA 
cardiovascular examination to determine 
whether the veteran suffers from any 
heart disorder, and if so, the severity 
and etiology of that disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary tests or 
studies should be conducted.  

4.  The RO should then review the 
veteran's claim for service connection 
for a chronic heart disorder, as well as 
his claim for an increased evaluation for 
service-connected low back strain.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC), which includes the revised rating 
criteria for spine disorders.  The SSOC 
must contain notice of all relevant 
action taken on the claims for benefits 
since the Statement of the Case in 
February 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

